Title: General Orders, 29 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 29th 1775
Parole Georgia.Countersign Harvard.


For the future, the several Guards mounted upon the General Hospitals, are to be reduced into one Guard, consisting of one Sub: three Serjts three Corporals, one fife, and thirty men; The Officer after seeing his Centries posted, is to receive his orders from Dr Church, Director of the General Hospital of the Army of the United Colonies.
The Quarter Master General and Commissary General, are to see strict regard paid to the 6th Article of the General Orders of the 7th of July last; as Complaints are continually making of the badness of the bread, served to the regiments.
